 

Exhibit 10.1

 

 

 

 

 

 

SECURED CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT


by and between


BULOVA TECHNOLOGIES GROUP, INC.


("Company")


and


RICHARD WELKOWITZ


("Purchaser")

 

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

SECURED CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT

 

This SECURED CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT (this "Agreement")
is entered into February 6, 2015, by and between Bulova Technologies Group,
Inc., a Florida corporation (the "Company"), and Richard Welkowitz, a
Pennsylvania resident (the "Purchaser").

 

WITNESSETH:

 

WHEREAS, the Company desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Company, a convertible promissory note,
substantially in the form of Exhibit A (the "Note") for the principal amount of
$4,000,000 (the "Principal Amount") together with the detachable warrants to
purchase the Company's common stock, $.001 par value per share (the "Common
Stock"), in accordance with the terms set forth in the form of the warrant
attached hereto as Exhibit B (the "Warrant").

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the parties
agree as follows:

 

1.     Sale and Purchase of the Note and Detachable Warrant. Subject to the
terms and conditions of this Agreement, the Purchaser agrees to purchase at the
Closing (as defined below), and the Company agrees to sell and issue to the
Purchaser the Note and detachable Warrant for a purchase price equal to
$4,000,000 (the "Purchase Price") and issue to Purchaser or his designees a
Warrant to purchase up to 12,000,000 shares of Common Stock at an exercise price
of $.02 per share which shall expire ten (10) years from the date hereof.

 

2.     Closing. Subject to the terms of this Agreement, the closing for the
transactions contemplated by this Agreement shall take place at 10:00 a.m.,
local time, on February 6, 2015, or at such other time and date as is agreed to
in writing by the Company and the Purchaser (the "Closing"). The date upon which
the Closing shall occur is herein called the "Closing Date". At the Closing, the
Purchaser shall pay the Purchase Price to the Company via federal funds wire
transfer(s) of immediately available funds in accordance with written
instructions provided to the Purchaser and the Company and the Purchaser shall
execute and release the Transaction Documents (as defined below).

 

3.     Closing Documents. At the Closing, the following documents shall be
executed and delivered:

 

3.1 Company Security Agreement. The Company and the Purchaser shall enter into a
Security Agreement substantially in the form of Exhibit C attached hereto (the
"Company Security Agreement");

 

3.2 Convertible Note and Warrant Purchase Agreement. The Company and the
Purchaser shall enter into this Convertible Note and Warrant Purchase Agreement.

 

 
2

--------------------------------------------------------------------------------

 

 

 

3.3 Intercreditor and Subordination Agreement. The Company, NFC III LLC, S III
Associates L.P., Craigmore Machinery LLC, Bulova Technologies Machinery LLC,
Tropico Equity Partners, LLC, National Financial Companies, LLC, SI Nextgen,
LLC, The SV Associates, LP, Gary Shapiro, Tropico Management, LP, Shapiro D-1
Trust, Rachel E. Shapiro 2002 Irrevocable Trust, and Colleen Stacy Shapiro 2007
Trust and the Purchaser shall enter into a Subordination and Intercreditor
Agreement, substantially in the form of Exhibit D attached hereto (the
"Intercreditor Agreement") agreeing to subordinate their security interest to
the Purchaser on all collateral set forth in the Security Agreement.

 

3.4 Warrant. The Company shall deliver to the Purchaser the Warrant. 3.5 Note.
The Company shall deliver to the Purchaser the Note.

 

This Agreement, the Note, the Warrant, the Security Agreement, and the
Intercreditor and Subordination Agreement, and any other agreement executed by
the Company in connection with the transactions contemplated hereby are
collectively referred to as the "Transaction Documents."

 

4.     Representations and Warranties of the Company. The Company hereby
represents and warrants to Purchaser as follows (which representations and
warranties shall be deemed to apply, where appropriate, to Bulova Technologies
(Europe) LLC, Bulova Technologies Advanced Products LLC, Bulova Technologies
Machinery LLC, Bulova Technologies Finance LLC, Bulova Technologies Healthcare
Products LLC and Bulova Technologies Ordnance Systems LLC (the "Subsidiaries")
as of the Closing Date:

 

4.1     Subsidiaries. The Company has no subsidiaries other than Bulova
Technologies (Europe) LLC, Bulova Technologies Advanced Products LLC, Bulova
Technologies Machinery LLC, Bulova Technologies Finance LLC, Bulova Technologies
Healthcare Products LLC and Bulova Technologies Ordnance Systems, LLC. The
Company also holds a material interest in Bulova Technologies Compliance &
Security LLC. Except as specifically disclosed in the SEC Reports (as
hereinafter defined), the Company owns, directly or indirectly, all of the
capital stock or comparable equity interests of its Subsidiaries free and clear
of any lien, charge, claim, security interest, encumbrance, right of first
refusal or other restriction (each, a " Lien") (other than Liens in favor of
Purchaser) and the issued and outstanding shares of capital stock or comparable
equity interest of its Subsidiaries are validly issued, fully paid and
non-assessable and free of statutory preemptive and similar rights.

 

4.2  Organization and Qualification. Each of the Company and its Subsidiaries
are an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its respective incorporation or organization (as
applicable), with the requisite legal authority to own and use its properties
and assets and to carry on its business as currently conducted. Neither the
Company nor its Subsidiaries are in violation of any of the provisions of its
respective certificates of incorporation, bylaws or other organizational or
charter documents. The Company and its Subsidiaries are each duly qualified to
do business and in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not, individually or
in the aggregate, have or reasonably be expected to result in a (a) a material
adverse effect on the results of operations, assets, prospects, business
condition (financial or otherwise) of the Company and its Subsidiaries, taken as
a whole, (b) a material and adverse impairment of the Company's and its
Subsidiaries' ability to perform their respective obligations under any of the
Transaction Documents, or (c) a material and adverse effect on the legality,
validity or enforceability of any of the Transaction Documents (a "Material
Adverse Effect"); provided, however, that no change, effect, event or occurrence
to the extent arising or resulting from any of the following, either alone or in
combination, shall constitute or be taken into account in determining whether
there has been or will be, a Material Adverse Effect: (i) general business or
economic conditions not specific or peculiar to the Company or its Subsidiaries,
(ii) acts of war or terrorism or natural disasters not specific or peculiar to
the Company, its Subsidiaries or a jurisdiction in which any of them operates,
(iii) catastrophic economic or significant regulatory or political conditions or
changes, (iv) changes in any applicable accounting regulations or principles or
the interpretations thereof, or (v) changes in laws, (vi) changes in the price
or trading volume of the Company's stock, (vii) facts, circumstances, events or
changes generally affecting the industry in which the Company and its
Subsidiaries operate so long as such facts, circumstances, events or changes do
not adversely affect the Company and its Subsidiaries in a materially
disproportionate manner relative to other participants in the industry in which
the Company and its Subsidiaries operate.

 

 
3

--------------------------------------------------------------------------------

 

 

The Company and its Subsidiaries have the requisite corporate or other authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents to which it is a party and otherwise to carry out its respective
obligations hereunder and thereunder. The execution and delivery of the
Transaction Documents by the Company or its Subsidiaries and the consummation of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate or other action on the part of the Company and its
Subsidiaries and no further consent or action is required by the Company, its
Subsidiaries or their respective Boards of Directors (or similar governing body)
or shareholders. The Transaction Documents to which they are a party have been
duly executed by the Company and its Subsidiaries, as applicable, and when
delivered in accordance with the terms hereof, will constitute, the valid and
binding obligation of the Company and its Subsidiaries, as applicable,
enforceable against the Company and its Subsidiaries, as applicable, in
accordance with their respective terms, except as the same may be limited by (a)
applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors rights
generally, and (b) the effect of rules of law governing the availability of
specific performance and other equitable remedies.

 

4.4 No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and its Subsidiaries, as applicable, and the
consummation by the Company and its Subsidiaries, as applicable, of the
transactions contemplated hereby and thereby do not, and will not, (a) conflict
with or violate any provision of the Company's or its Subsidiaries' respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents, (b) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, credit facility,
debt or other instrument (evidencing a Company or Subsidiaries debt or
otherwise) or other understanding to which the Company or its Subsidiaries are a
party or by which any property or asset of the Company or its Subsidiaries are
bound, (c) except for Liens granted pursuant to the Transaction Documents,
result in any Lien on assets or on property of the Company, or (d) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
its Subsidiaries are subject (including, assuming the accuracy of the
representations and warranties of Purchaser set forth in Article 5 hereof,
federal securities laws and regulations and the rules and regulations of any
self-regulatory organization to which the Company or its securities are subject,
including any market (such as the OTC Markets Group Inc.) on which the shares of
Common Stock are listed or quoted for trading on the date in question, as
applicable (the "Trading Markets"), or by which any property or asset of the
Company or its Subsidiaries are bound.

 

 
4

--------------------------------------------------------------------------------

 

 

4.5     The Securities.

 

(a)     The Note, the Warrant and the shares of Common Stock issuable upon
exercise thereof (collectively, the "Securities") are duly authorized and the
shares of Common Stock, when issued and paid for upon the exercise of and in
accordance with the Warrant, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens and will not be subject to preemptive
or similar rights of stockholders (other than those imposed by the Purchaser).
The Company has reserved from its duly authorized shares of Common Stock the
maximum number of securities issuable upon exercise of the Warrant (the "Warrant
Shares").

 

(b)     The Warrant Shares will immediately following the Closing, represent
approximately 6.5% of the sum of (x) the number of then currently issued and
outstanding shares of Common Stock, plus, without duplication, (y) the number of
additional shares of Common Stock underlying Common Stock Equivalents (as
defined below) outstanding as of the date of the Closing, and (z) the number of
additional shares of Common Stock issuable upon exercise of the Warrant Shares.
Assuming the accuracy of the representations and warranties of Purchaser set
forth in Article 5 hereof, the offer, issuance and sale of the Note, the Warrant
and the Warrant Shares by the Company pursuant to the Transaction Documents are
exempt from the registration requirements of the Securities Act of 1933, as
amended (the "Securities Act"). "Common Stock Equivalents" shall mean any
Convertible Security (defined as evidences of indebtedness, ordinary or
convertible preferred shares or other securities which are or may be at any time
convertible into or exchangeable for shares of Common Stock) or warrant, option
or other right to subscribe for or purchase any shares of Common Stock or any
Convertible Security.

 

4.6     Capitalization.

 

(a)     As of the date of this Agreement, the aggregate number of shares and
type of all authorized, issued and outstanding classes of shares, options and
other securities of the Company and its Subsidiaries (whether or not presently
convertible into or exercisable or exchangeable for shares of the Company) is
set forth in Schedule 4.6 hereto. All outstanding shares of Common Stock are
duly authorized, validly issued, fully paid and nonassessable and have been
issued in compliance in all material respects with all applicable securities
laws. The Company has outstanding only those options, warrants, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or entered into any agreement giving any Person (as defined in
Section 4.29 hereof) any right to subscribe for or acquire, any shares of
capital stock of the Company, or securities or rights convertible or
exchangeable into shares of capital stock of the Company or its Subsidiaries as
set forth on Schedule 4.6 .

 

 
5

--------------------------------------------------------------------------------

 

 

(b)     Except for customary adjustments as a result of share dividends, share
splits, combinations of shares, reorganizations, recapitalizations,
reclassifications or other similar events, there are no anti-dilution or price
adjustment provisions contained in any security issued or agreement entered into
by the Company (or in any agreement providing rights to security holders) and
the issuance and sale of the Securities will not obligate the Company or its
Subsidiaries to issue shares of Common Stock or other securities to any Person
(other than Purchaser) and will not result in a right of any holder of
securities to adjust the exercise, conversion, exchange or reset price under
such securities. To the Knowledge (as hereinafter defined) of the Company,
except as publicly disclosed on the U.S. Securities and Exchange Commission (the
"SEC") EDGAR website under the Company's name, no Person or group of related
Persons beneficially owns (as determined pursuant to Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), or has the
right to acquire, by agreement with or by obligation binding upon the Company or
its Subsidiaries, a beneficial ownership interest in the Company or its
Subsidiaries in excess of 5% of the outstanding capital stock of such entity.
"Knowledge" means the actual knowledge (i.e., the conscious awareness of facts
and other information) of the chief executive officer and/or the chief financial
officer of the Company after undertaking such customary and reasonable
investigations commensurate with the positions they occupy..

 

4.7     SEC Reports; Financial Statements; No Material Adverse Effect; Solvency.

 

(a)     The Company has filed all reports required to be filed by it under the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, on a timely
basis or has received a valid extension of such time of filing and has filed any
such SEC Reports prior to the expiration of any such extension. Such reports
required to be filed by the Company under the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, and including all Current Reports on Form
8-K, together with any materials filed or furnished by the Company under the
Exchange Act, whether or not any such reports were required, are collectively
referred to herein as the "SEC Reports" and, together with this Agreement and
the schedules to this Agreement, the "Disclosure Materials". As of their
respective dates, the SEC Reports filed by the Company complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the SEC promulgated thereunder, and none of the SEC
Reports, when filed by the Company, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved ("GAAP"), except as may be otherwise specified in such
financial statements, the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP or may be condensed or
summary statements, and fairly present in all material respects the consolidated
financial position of the Company and its Subsidiaries as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments. All material agreements to which the Company is a party or to which
the property or assets of the Company are subject are included as part of or
identified in the SEC Reports, to the extent such agreements are required to be
included or identified pursuant to the rules and regulations of the SEC.

 

 
6

--------------------------------------------------------------------------------

 

 

(b)     Since the date of the latest audited financial statements included
within the SEC Reports, (i) there has been no event, occurrence or development
that, individually or in the aggregate, has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company and its
Subsidiaries have not incurred any material liabilities other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice, (B) liabilities not required to be reflected in
the Company's and/or Subsidiaries' financial statements pursuant to GAAP or not
required to be disclosed in filings made with the SEC and (C) other liabilities
incurred by its Subsidiaries for the exclusive purpose of funding the day-to-day
operations of its Subsidiaries, (iii) the Company has not altered its method of
accounting or changed its auditors, (iv) the Company and its Subsidiaries have
not declared or made any dividend or distribution of cash or other property to
their shareholders, in their capacities as such, or purchased, redeemed or made
any agreements to purchase or redeem any shares of its capital stock, and (v)
the Company and/or its Subsidiaries have not issued any equity securities to any
officer, director or affiliate, except pursuant to existing Company stock-based
plans. The Company and its Subsidiaries have not taken any steps to seek
protection pursuant to any bankruptcy law nor does the Company have any
Knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any Knowledge of any fact which could reasonably lead
a creditor to do so. The Company and its Subsidiaries will not be Insolvent (as
defined below) after giving effect to the transactions contemplated hereby to
occur at the applicable Closing. For purposes of this Section 4.7, "Insolvent"
means that (i) the present fair saleable value of the Company's assets and its
Subsidiaries' assets is less than the amount required to pay the Company's total
Indebtedness (as defined in Section 4.29 hereof), (ii) the Company or its
Subsidiaries are unable to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured, (iii) the Company or its Subsidiaries intend to incur or believe that
they will incur debts that would be beyond their ability to pay as such debts
mature, or (iv) the Company or its Subsidiaries have unreasonably small capital
with which to conduct the business in which they are engaged as such business is
now conducted and is proposed to be conducted.

 

4.8     Absence of Litigation. Except as specifically disclosed in the SEC
Reports, there is no action, suit, claim, or Proceeding (as defined below), or,
to the Company's Knowledge, inquiry or investigation, before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the Knowledge of the Company, threatened against or affecting the Company
or its Subsidiaries that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. For the purposes hereof,
"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.

 

 
7

--------------------------------------------------------------------------------

 

 

4.9     Compliance. Neither the Company nor its Subsidiaries, except in each
case as would not, individually or in the aggregate, reasonably be expected to
have or result in a Material Adverse Effect, (a) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiaries under), nor has the Company or any Subsidiaries received written
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (b) is in violation of any order
of any court, arbitrator or governmental body, or (c) is or has been in
violation of any statute, rule or regulation of any governmental authority.

 

4.10     Title to Assets. The Company and its Subsidiaries own or lease no real
property except as described in the SEC Reports. The Company and its
Subsidiaries have good and marketable title in all personal property owned by
them that is material to the business of the Company and its Subsidiaries, in
each case free and clear of all Liens, except for Liens in favor of Purchaser
and other Liens that could not, if enforced, individually or in the aggregate,
reasonably be expected to have or result in a Material Adverse Effect. Any real
property and facilities held under lease by the Company and its Subsidiaries are
held by them under valid, subsisting and enforceable leases as to which the
Company and its Subsidiaries are in material compliance.

 

4.11     Significant Customers. The Company has no outstanding material dispute
concerning its business operations with any customer who represented 10% or more
of the sales of the Company or of any Subsidiaries as of December 31, 2014
(each, a "Significant Customer") and the percentage of the Company's total
revenues that such Significant Customer represented. No Significant Customer has
given notice to the Company, whether orally or in writing, that such customer
shall not continue as a customer of the Company after the Closing or that such
customer intends to terminate or materially modify existing agreements with the
Company at any time.

 

4.12     No General Solicitation; Placement Agent's Fees. Neither the Company,
nor any of its affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D of the Securities Act) in connection with the offer or
sale of the Securities. The Company shall be responsible for the payment of any
placement agent's fees, financial advisory fees, or brokers' commission (other
than for Persons engaged by Purchaser) relating to or arising out of the
issuance of the Securities pursuant to this Agreement resulting from engagement
by the Company of any such professionals. The Company shall pay, and hold
Purchaser harmless against, any liability, loss or expense (including, without
limitation, reasonable attorney's fees and out-of-pocket expenses) arising in
connection with any such claim for fees arising out of the issuance of the
Securities pursuant to this Agreement. There is no basis for any such claim for
fees arising out of the issuance of the Securities pursuant to this Agreement,
and no such claim has been asserted.

 

 
8

--------------------------------------------------------------------------------

 

 

 

4.13     Private Placement. Neither the Company nor, to the Company's Knowledge,
any of its affiliates, nor any Person acting on the Company's behalf has,
directly or indirectly, made any offer or sale of any security or solicitation
of any offer to buy any security under circumstances that would (i) eliminate
the availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Securities as contemplated hereby, or (ii) cause the offering of the Securities
pursuant to the Transaction Documents to be integrated with prior offerings by
the Company for purposes of any applicable law, regulation or stockholder
approval provisions, including, without limitation, under the rules and
regulations of any Trading Market. The sale and issuance of the Securities
hereunder does not contravene the rules and regulations of any Trading Market on
which the Common Stock is listed or quoted.

 

4.14     The Company is not an "Investment Company". The Company is not required
to be registered as, and is not an affiliate of, an "investment company" within
the meaning of the Investment Company Act of 1940, as amended (the "Investment
Company Act").

 

4.15     Listing and Maintenance Requirements. The Company has not received
notice (written or oral) from any Trading Market on which the Common Stock is or
has been listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Trading Market. The Company
is, and has no reason to believe that it will not in the foreseeable future
continue to be, in material compliance with all such listing and maintenance
requirements.

 

4.16     Registration Rights. Except as provided in a transaction dated February
25, 2013, the Company has not granted or agreed to grant to any Person any
rights (including "piggy-back" registration rights) to have any securities of
the Company registered with the SEC or any other governmental authority that
have not been satisfied or waived.

 

4.17     Application of Takeover Protections. There is no control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company's
charter documents or the laws of its state of incorporation that is or could
become applicable to Purchaser as a result of the Purchaser and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including, without limitation, as a result of the Company's issuance
of the Securities and the Purchaser's ownership of the Securities.

 

4.18     Disclosure: All disclosure provided by the Company to the Purchaser
regarding the Company, its business and the transactions contemplated hereby,
including the schedules to this Agreement, furnished by or on behalf of the
Company are true and correct in all material respects and do not contain any
untrue statement of material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. Except for the transactions
contemplated by this Agreement, to the Knowledge of the Company no event or
circumstance has occurred or information exists with respect to the Company or
its Subsidiaries or its or their business, properties, operations or financial
condition, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed. The Company acknowledges and agrees that the Purchaser
is not making and has not made any representations or warranties with respect to
the transactions contemplated hereby other than those set forth in the
Transaction Documents.

 

 
9

--------------------------------------------------------------------------------

 

 

4.19     Acknowledgment Regarding The Purchaser's Purchase of Securities. Based
upon the assumption that the transactions contemplated by this Agreement are
consummated in all material respects in conformity with the Transaction
Documents, the Company acknowledges and agrees that the Purchaser is acting
solely in the capacity of an arm's length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby and thereby. The
Company further acknowledges that the Purchaser is not acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
this Agreement and the transactions contemplated hereby and any advice given by
the Purchaser or any of its respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated hereby and
thereby is merely incidental to the Purchaser's purchase of the Securities. The
Company further represents to the Purchaser that the Company's decision to enter
into this Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

4.20     Patents and Trademarks. (a) the Company and its Subsidiaries own or
possess sufficient rights to conduct their business in the ordinary course,
including, without limitation, rights to use all material patents, patent
rights, industry standards, trademarks, copyrights, licenses, inventions, trade
secrets, trade names and know-how (collectively, "Intellectual Property Rights")
as owned or possessed by them or that are necessary for the conduct of their
business as now conducted or as proposed to be conducted except where the
failure to currently own or possess such rights could not reasonably be expected
to have a Material Adverse Effect, (b) neither the Company nor its Subsidiaries
are infringing any rights of a third party with respect to any Intellectual
Property Rights that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, and neither the Company nor its
Subsidiaries have received any notice of, or has any Knowledge of, any asserted
infringement by the Company or its Subsidiaries of, any rights of a third party
with respect to any Intellectual Property Rights that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect and
(c) neither the Company nor its Subsidiaries have received any notice of, or has
any Knowledge of, infringement by a third party with respect to any Intellectual
Property Rights of the Company or Subsidiaries that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. The
Company has not used Publicly Available Software (as hereinafter defined), in
whole or in part, in the development of any part of its Intellectual Property
Rights in a manner that would be reasonably likely to subject the Company or its
Intellectual Property Rights, in whole or in part, to all or part of the license
obligations of any Publicly Available Software that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect on the
Company. "Publicly Available Software" means each of (i) any software that
contains, or is derived in any manner (in whole or in part) from, any software
that is distributed as free software, open source software ( e.g. , Linux), or
similar licensing and distribution models; and (ii)     any software that
requires as a condition of use, modification, and/or distribution of such
software that such software or other software incorporated into, derived from,
or distributed with such software (A) be disclosed or distributed in source code
form; (B) be licensed for the purpose of making derivative works; or (C) be
redistributable at no or minimal charge. Publicly Available Software includes,
without limitation, software licensed or distributed under any of the following
licenses or distribution models similar to any of the following: (a) GNU General
Public License (GPL) or Lesser/Library GPL (LGPL), (b) the Artistic License
(e.g. PERL), (c) the Mozilla Public License, (d) the Netscape Public License,
and (e) the Sun Community Source License (SCSL), the Sun Industry Source License
(SISL), and the Apache Server License.

 

 
10

--------------------------------------------------------------------------------

 

 

4.21     Insurance. The Company and its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses and locations in which
the Company and its Subsidiaries are engaged, as applicable. The Company has had
continuous insurance coverage during the 12 months preceding the date of this
Agreement and has no reason to believe it will not be able to renew its current
insurance coverage in the same amounts or obtain new insurance coverage in
amounts not less than it currently has with carriers of equal or better ratings.

 

4.22     Regulatory Permits. The Company and its Subsidiaries hold, and are
operating in compliance in all material respects with all material franchises,
grants, authorizations, licenses, permits, easements, consents, quotas,
certificates and orders (collectively, "Permits") of any federal, state or
foreign governmental authority having authority over the Company and its
Subsidiaries, or any self-regulatory body regulating the Company's conduct of
its business (collectively, "Governmental Authority"). All such Permits are
valid and in full force and effect and the Company and its Subsidiaries have not
received notice of any revocation or modification of any such Permits or have
reason to believe that any such Permits will be revoked, modified, or not be
renewed in the ordinary course.

 

4.23     Regulatory Compliance. The Company and its Subsidiaries (a) are and at
all times have been in material compliance with all applicable federal, state,
local and foreign, laws, statutes, rules, regulations, guidance or standards
(including the UL standards of the U.S. and the CE standards of Europe)
applicable to the Company and its Subsidiaries, and the acquisition, ownership,
testing, development, manufacture, packaging, processing, use, distribution,
marketing, labeling, promotion, sale, offer for sale, storage, import, export or
disposal of any product or services manufactured or distributed by the Company
(the "Applicable Laws"), except as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect; (ii) have not
received any notice of adverse finding, untitled letter or other correspondence
or notice from any Governmental Authority alleging or asserting noncompliance
with any Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws ("Authorizations") nor any warning letter from any third
party containing any unresolved issues concerning noncompliance with any
Applicable Laws or Authorizations that could reasonably be expected to result in
a Material Adverse Effect; (iii)     possess all material Authorizations and
such Authorizations are valid and in full force and effect and are not in
violation of any term of any such Authorizations, except where such violation
could not reasonably be expected to result in a Material Adverse Effect; (iv)
have not received notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any Governmental
Authority or third party alleging that any product operation or activity is in
violation of any Applicable Laws or Authorizations and have no Knowledge that
any such Governmental Authority or third party is considering any such claim,
litigation, arbitration, action, suit, investigation or proceeding; (v) have not
received notice that any Governmental Authority has taken, is taking or intends
to take action to limit, suspend, modify or revoke any Authorizations and the
Company has no Knowledge that any such Governmental Authority is considering
such action; and (vi) have filed, obtained, maintained or submitted all material
reports, documents, forms, notices, applications, records, claims, submissions
and supplements or amendments as required by any Applicable Laws or
Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete and correct in all material respects on the date filed (or were
corrected or supplemented by a subsequent submission).

 

 
11

--------------------------------------------------------------------------------

 

 

4.24     Workplace Safety. The Company and its Subsidiaries (i) are in
compliance, in all material respects, with any and all applicable foreign,
federal, state and local laws, rules, regulations, treaties, statutes and codes
promulgated by any and all governmental authorities relating to the protection
of human health and safety in the workplace ("Occupational Laws"); (ii) have
received all material permits, licenses or other approvals required of it under
applicable Occupational Laws to conduct its business as currently conducted,
except where the failure to obtain such licenses could not reasonably be
expected to result in a Material Adverse Effect; and (iii) are in compliance, in
all material respects, with all terms and conditions of such permit, license or
approval, except where the failure to be in compliance could not reasonably be
expected to result in a Material Adverse Effect. No action, proceeding,
revocation proceeding, writ, injunction or claim is pending or, to the Company's
Knowledge, threatened against the Company or its Subsidiaries relating to
Occupational Laws, and the Company does not have Knowledge of any facts,
circumstances or developments relating to its operations or cost accounting
practices that could reasonably be expected to form the basis for or give rise
to such actions, suits, investigations or proceedings.

 

4.25     Internal Accounting Controls. The Company and its Subsidiaries maintain
a system of internal accounting controls sufficient to provide reasonable
assurance that (a) transactions are executed in accordance with management's
general or specific authorizations, (b) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (c) access to assets is permitted only in
accordance with management's general or specific authorization, and (d) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

4.26     Sarbanes-Oxley Act. The Company is in compliance in all material
respects with currently applicable requirements of the Sarbanes-Oxley Act of
2002 and applicable rules and regulations promulgated by the SEC thereunder.

 

4.27     Foreign Corrupt Practices. Neither the Company nor its Subsidiaries
nor, to the Knowledge of the Company, any director, officer, agent, employee or
other Person acting on behalf of the Company or its Subsidiaries have, in the
course of its actions for, or on behalf of, the Company (a) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (b) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (c) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (d) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

 

 
12

--------------------------------------------------------------------------------

 

 

4.28     Indebtedness. Except as disclosed in its most recent SEC Reports or
incurred in the ordinary course of business, neither the Company nor its
Subsidiaries (i) has any outstanding Indebtedness (as defined below), (ii) has
any form of Indebtedness that grants senior Liens, or equivalent rights to any
third party over the Liens of the Purchaser in the Collateral that secures the
obligations of the Company and its Subsidiaries under the Transaction Documents
(iii) is in violation of any term of or in default under any contract, agreement
or instrument relating to any Indebtedness, except where such violations and
defaults could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, or (iv) is a party to any contract,
agreement or instrument relating to any Indebtedness, the performance of which,
in the judgment of the Company's officers, has had or is expected to have a
Material Adverse Effect. The SEC Reports provides a description of the material
terms of any such outstanding Indebtedness. For purposes of this Agreement: (x)
"Indebtedness" of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the Company or bank under such agreement in
the event of default are limited to repossession or sale of such property), (F)
all monetary obligations under any leasing or similar arrangement which, in
accordance with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such Indebtedness, and (H) all Contingent
Obligations (as defined below) in respect of indebtedness or obligations of
others of the kinds referred to in clauses (A) through (G) above; (y)
"Contingent Obligations" means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and (z)
"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company or a government or any department or agency thereof.

 

 
13

--------------------------------------------------------------------------------

 

 

4.29     Employee Relations. Neither the Company nor its Subsidiaries are a
party to any collective bargaining agreement or employs any member of a union.
To the Company's Knowledge, there are no material grievances, disputes or
controversies with any union or any other organization of employees of the
Company or any subsidiary, or threats of strikes, work stoppages or any asserted
pending demands for collective bargaining by any union or organization. To the
Knowledge of the Company or any such Subsidiaries, no executive officer of the
Company or its Subsidiaries are in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any such Subsidiaries to any liability
with respect to any of the foregoing matters.

 

4.30     Labor Matters. The Company and its Subsidiaries are in compliance in
all material respects with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

 

4.31     Environmental Laws. The Company and its Subsidiaries (i) are in
compliance in all material respects with any and all Environmental Laws (as
hereinafter defined), (ii) have received all material permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance in all material respects with
all terms and conditions of any such permit, license or approval except where,
in the foregoing clauses (i), (ii) and (iii), the failure to so comply could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. The term "Environmental Laws" means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
medical and biological waste or residue, chemicals, pollutants, contaminants, or
toxic or hazardous substances or wastes (collectively, "Hazardous Materials")
into the environment, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials, as well as all authorizations, codes, decrees, demands or
demand letters, injunctions, judgments, licenses, notices or notice letters,
orders, permits, plans or regulations issued, entered, promulgated or approved
thereunder.

 

4.32     Subsidiaries Rights. The Company has the unrestricted right to vote,
and (subject to limitations imposed by applicable law) to receive dividends and
distributions on, all capital securities of its Subsidiaries as are owned by the
Company.

 

4.33     Tax Status. The Company and its Subsidiaries (i) have made or filed all
foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) have paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) have set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by any taxing
authority of any jurisdiction, and the Company has no Knowledge of any tax audit
or basis for any such claim.

 

 
14

--------------------------------------------------------------------------------

 

 

4.34     Accountants. To the Company's Knowledge, the Company's auditors, are
independent accountants as required by the Securities Act and the rules and
regulations promulgated thereunder.

 

4.35     Contracts. The contracts attached as exhibits to the SEC Reports that
are material to the Company are all of the material contracts of the Company
requiring disclosure in the SEC Reports and are in full force and effect on the
date hereof, and neither the Company nor, to the Company's Knowledge, any other
party to such contracts is in breach of or default under any of such contracts
which would have a Material Adverse Effect.

 

4.36     Off-Balance Sheet Arrangements. There is no transaction, arrangement or
other relationship between the Company and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed.

 

4.37     U.S. Real Property Holding Corporation. The Company is not, nor has it
ever been, a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Purchaser's request.

 

5.     Representations and Warranties of Purchaser. Purchaser hereby represents
and warrants to the Company as follows, as of the date hereof and as of the
applicable Closing:

 

5.1     Binding Effect. This Agreement has been duly executed and delivered by
Purchaser and constitutes the valid and binding obligation of Purchaser,
enforceable against it in accordance with its terms, except as may be limited by
(i) applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors rights
generally, and (ii) the effect of rules of law governing the availability of
specific performance and other equitable remedies.

 

5.2     No Public Sale or Distribution. The Purchaser is (i) acquiring the
Convertible Note and the Warrant, and (ii) upon exercise of the Warrant will
acquire the Warrant Shares issuable upon exercise thereof, in the ordinary
course of business for its own account and not with a view towards, or for
resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered under the Securities Act or under an exemption from
such registration and in compliance with applicable federal and state securities
laws, and the Purchaser does not have a present arrangement to effect any
distribution of the Securities to or through any Person; provided, however, that
by making the representations herein, the Purchaser does not agree to hold any
of the Securities for any minimum or other specific term and reserves the right
to dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act.

 

 
15

--------------------------------------------------------------------------------

 

 

5.3     Purchaser Status. The Purchaser understands that the Securities are
being offered and sold pursuant to an exemption from registration contained in
the Securities Act based in part upon such Purchaser's representations contained
in this Agreement, including at the time the Purchaser was offered the
Securities, it was an "accredited investor" as defined in Rule 501(a) under the
Securities Act or a "qualified institutional buyer" as defined in Rule 144A(a)
under the Securities Act. Such Purchaser is not a registered broker-dealer
registered under Section 15(a) of the Exchange Act, or a member of the Financial
Industry Regulatory Authority ("FINRA") or an entity engaged in the business of
being a broker-dealer.

 

5.4     Experience of Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. The Purchaser understands that it must bear
the economic risk of this investment in the Securities indefinitely, and is able
to bear such risk and is able to afford a complete loss of such investment.

 

5.5     Access to Information. The Purchaser acknowledges that it has had the
opportunity to review the Disclosure Materials and has been afforded: (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of the Purchaser or its representatives or counsel shall modify, amend
or affect such Purchaser's right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company's representations and warranties
contained in the Transaction Documents.

 

5.6     No Governmental Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

5.7     No Conflicts. The execution, delivery and performance by the Purchaser
of this Agreement and the consummation by the Purchaser of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of the Purchaser, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Purchaser
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Purchaser, except in the case of clauses (ii) and (iii) above, that do not
otherwise affect the ability of the Purchaser to consummate the transactions
contemplated hereby.

 

 
16

--------------------------------------------------------------------------------

 

 

5.8     Prohibited Transactions. The Purchaser covenants that neither it nor any
Person acting on its behalf or pursuant to any understanding with the Purchaser
will engage, directly or indirectly, in any transactions in the securities,
including derivatives, of the Company (including, without limitation, any Short
Sales) (a "Transaction") involving any of the Company's securities prior to the
time the transactions contemplated by this Agreement are publicly disclosed. The
Purchaser covenants further that neither it nor any Person acting on its behalf
or pursuant to any understanding with the Purchaser will engage, directly or
indirectly, in any Short Sales involving any of the Company's securities during
the time that the Purchaser or its affiliates hold the Warrant or any of the
Note are outstanding. "Short Sales" include, without limitation, all "short
sales" as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.

 

5.9     Restricted Securities. The Purchaser understands that the Securities are
characterized as "restricted securities" under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.

 

5.10     Legends. It is understood that certificates evidencing such Securities
may bear the legend set forth in Section 9.1 of this Agreement, or a materially
similar legend.

 

5.11     No Legal, Tax or Investment Advice. The Purchaser understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company to the Purchaser in connection with the purchase of the Securities
constitutes legal, tax or investment advice. The Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities.

 

5.12     No General Solicitation. The Purchaser acknowledges that the Securities
were not offered to the Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which the
Purchaser was invited by any of the foregoing means of communications. The
Purchaser, in making the decision to purchase the Securities, has relied upon
independent investigation made by it.

 

 
17

--------------------------------------------------------------------------------

 

 

6.     Covenants and Agreements.

 

(a)     From and after the Closing Date and while any amounts under the Note are
outstanding, the Company shall not, without the prior written consent of
Purchaser:

 

(i)     make, or permit its Subsidiaries to make, any dividends or distributions
of cash, securities or other assets, with respect to its shares of capital
stock;

 

(ii)     issue, or permit its Subsidiaries to issue, variable-priced or
reset-priced securities other than securities having customary anti-dilution
adjustment provisions;

 

(iii)     enter into, or permit any Subsidiaries to enter into, any transaction
that would be reportable under Item 404(a) of Regulation S-K promulgated by the
SEC, but without regard to whether the amount involved exceeds any minimum that
may be provided from time to time in such Item 404, and without regard to
Instructions 4, 5 and 6 to Item 404(a);

 

(iv)     take, or permit any Subsidiaries to take, any corporate or business
action (including but not limited to liquidation, dissolution or winding-up of
the Company or its Subsidiaries) that would materially impair the value of the
Collateral securing the obligations of the Company under the Note or the
obligations of the Company and its Subsidiaries;

 

(v)     make, or permit any Subsidiaries to make, loans or advances other than
in the ordinary course of business; nor

 

(b)     From and after the Closing Date:

 

(i)     the Company shall comply with its reporting and other obligations under
U.S. federal securities laws (whether as a consequence of its registration
obligations under this Agreement or otherwise);

 

(ii)     the Company shall execute, or cause any Subsidiaries to execute such
additional instruments and take such actions as may be reasonably requested by
the Purchaser, including providing annual audited and quarterly unaudited
financial statements and internal management-prepared monthly cash flow
statements of the Company and/or its Subsidiaries; and

 

(iii)     the Company shall allow, or cause any Subsidiaries to allow the
Purchaser and its authorized representatives reasonable access upon reasonable
advance notice during normal business hours to the Company, its Subsidiaries and
their respective properties, equipment, books, records, contracts, documents
(including, in each case, such information stored in an electronic medium) and
key personnel for the purpose of inspection. It being understood that the rights
of the Purchaser hereunder shall not be exercised in such a manner as to
unreasonably interfere with the operations of the Company's business.

 

 
18

--------------------------------------------------------------------------------

 

 

7.     Conditions Precedent to the Obligation of the Purchaser to Close. The
obligation of the Purchaser to complete the Closing with respect to the Note are
subject to the fulfillment on or prior to the Closing Date of all of the
following conditions, any one or more of which may be waived by the Purchaser in
writing and in its sole discretion:

 

(a)     Representations and Warranties. The representations and warranties of
the Company contained in Section 4 shall be true in all material respects on and
as of the applicable Closing except in any such case (x) for changes
contemplated by this Agreement, and (y) to the extent that any such
representation or warranty is made as of a specified date, in which case such
representation or warranty shall remain true in all material respects, as the
case may be, as of such date.

 

(b)     Covenants. On or before the applicable Closing Date, the Company shall
have complied with and duly performed and satisfied all the covenants contained
in Section 6 , as applicable.

 

(c)     Agreements and Conditions. On or before the applicable Closing Date, the
Company shall have complied with and duly performed and satisfied in all
material respects all agreements and conditions on its part to be complied with
and performed by such date pursuant to this Agreement.

 

(d)     Consents. The Company shall have obtained any consents necessary to
effectuate this Agreement and to consummate the transactions contemplated hereby
and delivered copies thereof to Purchaser.

 

(e)     Delivery of the Note and Warrant. On or before the applicable Closing
Date, the Company shall have duly executed and delivered to the Purchaser the
Note and Warrant being purchased pursuant to this Agreement.

 

(0     Applicable Board Resolutions. The Company shall deliver to the Purchaser
copies of a unanimous written consent of the Board of the Directors of the
Company authorizing the execution, delivery and performance of the applicable
Transaction Documents by the Company.

 

8.     Conditions Precedent to the Obligation of the Company to Close. The
obligation of the Company to complete the applicable Closing is subject to the
fulfillment on or prior to the applicable Closing Date of all of the following
conditions, any one or more of which may be waived by the Company in writing:

 

(a)     Representations and Warranties. The representations and warranties of
Purchaser contained in Section 5 shall be true on and as of each Closing;

 

 
19

--------------------------------------------------------------------------------

 

 

 (b)     Agreements and Conditions. On or before the applicable Closing Date,
Purchaser shall have complied with and performed and satisfied in all material
respects all agreements and conditions to be complied with and performed by such
date pursuant to this Agreement;

 

(c)     Consents. Purchaser shall have obtained any consents necessary to
effectuate this Agreement and to consummate the transactions contemplated hereby
and delivered copies thereof to the Company; and

 

(d)     Payment of Purchase Price. On or before the Closing Date, the Purchaser
shall have paid to the Company the Purchase Price for the Note.

 

9.     Restrictions on Transferability.

 

9.1     Restrictive Legend. The Purchaser understands that, until such time as a
registration statement pursuant to the Securities Act has been declared
effective or the Warrant Shares may be sold pursuant to Rule 144(b) under the
Securities Act without any restriction as to the number of securities as of a
particular date that can then be immediately resold, the certificate(s)
representing the Warrant Shares shall bear a restrictive legend in substantially
the following form (and a stop-transfer order may be placed against transfer of
the certificates for the securities comprising the Warrant Shares):

 

THE SECURITIES REPRESENTED HEREBY HAVE BEEN ISSUED WITHOUT REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS, AND
MAY NOT BE SOLD, TRANSFERRED OR PLEDGED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE TRANSFER IS
EXEMPT FROM REGISTRATION UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS.

 

THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT, AS MAY BE.
AMENDED FROM TIME TO TIME, (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST
FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON
ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY
ALL THE PROVISIONS OF THAT VOTING AGREEMENT, INCLUDING CERTAIN RESTRICTIONS ON
TRANSFER AND OWNERSHIP SET FORTH THEREIN."

 

 
20

--------------------------------------------------------------------------------

 

 

9.2     Restrictions on Transferability. The Purchaser hereby covenants with the
Company not to effect any resale or other disposition of any of the Warrant
Shares without complying with the provisions of this Agreement, and without
effectively causing any prospectus delivery requirement under the Securities Act
to be satisfied, and the Purchaser acknowledges and agrees that such Warrant
Shares are not transferable on the books of the Company unless (a) the Warrant
Shares have been sold in accordance with an effective registration statement or
valid exemptions from registration under the Securities Act and any applicable
state securities or "blue sky" laws, (b) prior to such time that a registration
statement shall have become effective under the Securities Act, the Purchaser
shall have furnished the Company with an opinion of counsel, reasonably
satisfactory to the Company, that such disposition will not require registration
of the Warrant Shares under the Securities Act and (c) if applicable, the
requirement of delivering a current prospectus has been satisfied. The Purchaser
acknowledges that the Company is not obligated to file and may not file any such
registration statement with the SEC, except as set forth herein.

 

10.     Rule 144 Reporting. With a view to making available to the Purchaser the
benefits of certain rules and regulations of the SEC, which may permit the
resale of the Warrant Shares to the public without registration, the Company
agrees after the date hereof to:

 

(a)     make and keep public information available, as those terms are
understood and defined in Rule 144(c) under the Securities Act;

 

(b)     file with the SEC all reports and other documents required of the
Company under the Securities Act and the Exchange Act (it being expressly
acknowledged by the parties hereto that if the Company's annual report on Form
10-K or quarterly report on Form 10-Q is not filed with the SEC within
forty-five (45) days of the date required under the rules and regulations of the
SEC (after giving effect to any Rule 12b-25 extensions under the Exchange Act);
and

 

(c)     so long as the Purchaser owns any Registrable Securities, furnish to the
Purchaser promptly upon request a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144, and of the
Securities Act and the Exchange Act, a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents so filed
by the Company as the Purchaser may reasonably request in writing in complying
with any rule or regulation of the SEC allowing the Purchaser to sell any such
securities without registration.

 

11.     Indemnification.

 

11.1     Indemnification by the Company. The Company shall indemnify and hold
harmless the Purchaser, its officers, directors, partners, members, agents and
employees, each Person who controls Purchaser (within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, partners, members, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, settlement costs and expenses,
including, without limitation, reasonable attorneys' fees (collectively,
"Losses"), as incurred, arising out of or relating to: (i) any material
misrepresentation or material breach by the Company of any representation or
warranty made by the Company in the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby; (ii) any
material breach by the Company of any covenant, agreement or obligation of the
Company contained in the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby; (iii) any cause of
action, suit or claim brought or made against such Indemnified Party (as defined
in Section 11.3 hereof) by a third party (including for these purposes a
derivative action brought on behalf of the Company), arising out of or resulting
from (x) the execution, delivery, performance or enforcement of the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (y) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Securities, or
(z) the status of Indemnified Party as holder of the Securities; or (iv) any
untrue or alleged untrue statement of a material fact contained in the
Registration Statement or any form of Company prospectus or in any amendment or
supplement thereto or in any Company preliminary prospectus, or arising out of
or relating to any omission or alleged omission of a material fact required to
be stated therein or necessary to make the statements therein (in the case of
any form of prospectus or supplement thereto, in the light of the circumstances
under which they were made) not misleading, except to the extent, but only to
the extent, that (A) such untrue statements, alleged untrue statements,
omissions or alleged omissions are based solely upon information regarding
Purchaser furnished in writing to the Company by the Purchaser for use therein,
or to the extent that such information relates to the Purchaser or the
Purchaser's proposed method of distribution of Registrable Securities and was
reviewed and approved by the Purchaser or its counsel expressly for use in the
Registration Statement, or (B) with respect to any prospectus, if the untrue
statement or omission of material fact contained in such prospectus was
corrected on a timely basis in the prospectus, as then amended or supplemented,
if such corrected prospectus was timely made available by the Company to the
Purchaser, and the Purchaser seeking indemnity hereunder was advised in writing
not to use the incorrect prospectus prior to the use giving rise to Losses.
Notwithstanding anything contained herein to the contrary, no Indemnifying Party
(as hereinafter defined) shall be obligated to indemnify an Indemnified Party
(as hereinafter defined) hereunder for that portion of any Losses that have been
the result of the gross negligence or willful misconduct of such Indemnified
Party or the breach of a Transaction Document by an Indemnified Party.

 

 
21

--------------------------------------------------------------------------------

 

 

11.2     Indemnification by the Purchaser. The Purchaser shall indemnify and
hold harmless the Company, its officers, directors, partners, members, agents
and employees, each Person who controls the Company (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, partners, members, agents and employees of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all Losses, as incurred, arising out of or relating to any
untrue or alleged untrue statement of a material fact contained in the
Registration Statement or any form of Company prospectus or in any amendment or
supplement thereto or in any Company preliminary prospectus, or arising out of
or relating to any omission or alleged omission of a material fact required to
be stated therein or necessary to make the statements therein (in the case of
any form of prospectus or supplement thereto, in the light of the circumstances
under which they were made) not misleading, to the extent, that (A) such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
solely upon information regarding the Purchaser furnished in writing to the
Company by the Purchaser for use therein, or to the extent that such information
relates to the Purchaser or the Purchaser's proposed method of distribution of
Registrable Securities and was reviewed and approved by the Purchaser or its
counsel expressly for use in the Registration Statement, or (B) with respect to
any prospectus, if the untrue statement or omission of material fact contained
in such prospectus was corrected on a timely basis in the prospectus, as then
amended or supplemented, if such corrected prospectus was timely made available
by Purchaser to the Company, and the Company seeking indemnity hereunder was
advised in writing not to use the incorrect prospectus prior to the use giving
rise to Losses. Notwithstanding anything contained herein to the contrary, no
Indemnifying Party (as hereinafter defined) shall be obligated to indemnify an
Indemnified Party (as hereinafter defined) hereunder for that portion of any
Losses that have been the result of the gross negligence or willful misconduct
of such Indemnified Party or the breach of a Transaction Document by an
Indemnified Party.

 

 
22

--------------------------------------------------------------------------------

 

 

11.3     Conduct of Indemnification Proceedings.

 

(a)     If any Proceeding shall be brought or asserted against any Person
entitled to indemnity hereunder (an "Indemnified Party"), such Indemnified Party
shall promptly notify the Person from whom indemnity is sought (the
"Indemnifying Party") in writing, and the Indemnifying Party shall assume the
exclusive defense thereof, including the employment of counsel reasonably
satisfactory to the Indemnified Party and the payment of all fees and expenses
incurred in connection with defense thereof; provided, that the failure of any
Indemnified Party to give such notice shall not relieve the Indemnifying Party
of its obligations or liabilities pursuant to this Agreement, except (and only)
to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

 

(b)     An Indemnified Party shall have the right to employ separate counsel in
any such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (i) the Indemnifying Party has agreed in writing to pay such
fees and expenses; (ii) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (iii) the
named parties to any such Proceeding (including any impleaded parties) include
both such Indemnified Party and the Indemnifying Party, and such Indemnified
Party shall have been advised by counsel that a conflict of interest is likely
to exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and the reasonable fees and expenses of
separate counsel shall be at the expense of the Indemnifying Party). It shall be
understood, however, that the Indemnifying Party shall not, in connection with
any one such Proceeding (including separate Proceedings that have been or will
be consolidated before a single judge) be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified
Parties, which firm shall be appointed by a majority of the Indemnified Parties.
The Indemnifying Party shall not be liable for any settlement of any such
Proceeding effected without its written consent, which consent shall not be
unreasonably withheld or delayed. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 

 
23

--------------------------------------------------------------------------------

 

 

(c)     All reasonable fees and expenses of the Indemnified Party required to be
paid by an Indemnifying Party (including reasonable fees and expenses to the
extent incurred in connection with investigating or preparing to defend such
Proceeding in a manner not inconsistent with this Section 11.3 ) shall be paid
to the Indemnified Party, as incurred, within 20 Trading Days (defined below) of
written notice thereof to the Indemnifying Party (regardless of whether it is
ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder). For purposes of this Agreement,
"Trading Day" means (i) a day on which the Common Stock is traded or is eligible
to be traded on a Trading Market, or (ii) if the Common Stock is not listed on a
Trading Market, a day on which the Common Stock is traded or is eligible to be
traded in the over-the-counter market, as reported by the OTC Bulletin Board, or
(iii) if the Common Stock is not quoted on any Trading Market, a day on which
the Common Stock is quoted in the over-the-counter market as reported by the OTC
Markets Group Inc. (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

 

11.4     Contribution.

 

(a)     If a claim for indemnification under Section 11.1 or Section 11.2 is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 11.3 , any reasonable attorneys' or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 11.4 were available to such party
in accordance with its terms.

 

 
24

--------------------------------------------------------------------------------

 

 

(b)     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 11.4 were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 11.4, the Purchaser shall not be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by the Purchaser from the sale of the
Registrable Securities subject to the Proceeding exceed the amount of any
damages that the Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

(c)     The indemnity and contribution agreements contained in this Section 11.4
are in addition to any other rights or remedies that the Indemnified Party have
against the Indemnifying Parties; provided, however, to the extent that the
provisions on indemnification and contribution contained in the underwriting
agreement entered into in connection with the underwritten public offering are
in conflict with the foregoing provisions, the provisions of the underwriting
agreement shall control.

 

12.     Miscellaneous.

 

12.1     Fees and Expenses.

 

(a)     Each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.

 

12.2. Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the applicable Closing, and without further consideration, each party
agrees to execute and deliver to the other party such further documents as may
be reasonably requested in order to give practical effect to the intention of
the parties under the Transaction Documents.

 

12.3     Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or email at the
facsimile number or email address specified on the signature pages hereto prior
to 6:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile or email at the facsimile number or email address specified on the
signature pages hereto on a day that is not a Trading Day or later than 6:30
p.m. (New York City time) on any Trading Day, (c) the Trading Day following the
date of deposit with a nationally recognized overnight courier service, or (d)
upon actual receipt by the party to whom such notice is required to be given.
The addresses, facsimile numbers and email addresses for such notices and
communications are those set forth on the signature pages hereof, or such other
address or facsimile number as may be designated in writing hereafter, in the
same manner, by any such Person.

 

 
25

--------------------------------------------------------------------------------

 

 

12.4     Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.

 

12.5     Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

12.6     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser. The Purchaser may assign its
rights under this Agreement to any Person to whom the Purchaser assigns or
transfers or will assign or transfer (including by way of distribution to its
members, partners or stockholders) any Securities, provided (i) such transferor
agrees in writing with the transferee or assignee to assign such rights, and a
copy of such agreement is furnished to the Company after such assignment, (ii)
at least five days prior to such assignment, the Company is furnished with
written notice of (x) the name and address of such transferee or assignee and
(y) the Warrant Shares with respect to which such registration rights are being
transferred or assigned, (iii) following such transfer or assignment, the
further disposition of such Securities by the transferee or assignee is
restricted under the Securities Act and applicable state securities laws, (iv)
such transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions hereof that apply to the "Purchaser" and (v) such
transfer shall have been made in accordance with the applicable requirements of
this Agreement and with all laws applicable thereto.

 

12.7     No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto, and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Indemnified Party is an intended
third-party beneficiary of Section 13 and (in each case) may enforce the
provisions of such section directly against the parties with obligations
thereunder.

 

12.8     Governing Law; Venue; Waiver of Jury Trial. ALL QUESTIONS CONCERNING
THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
FLORIDA WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF TO
THE EXTENT THAT THE GENERAL APPLICATION OF THE LAWS OF ANOTHER JURISDICTION
WOULD BE REQUIRED THEREBY. THE COMPANY AND THE PURCHASER HEREBY IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COUNTY COURT OR CIRCUIT COURT
LOCATED IN HILLSBOROUGH COUNTY, FLORIDA, OR THE FEDERAL DISTRICT COURT FOR THE
MIDDLE DISTRICT OF FLORIDA, HILLSBOROUGH COUNTY, FLORIDA, FOR THE ADJUDICATION
OF ANY DISPUTE BROUGHT BY THE COMPANY OR THE PURCHASER HEREUNDER, ARISING FROM
OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR
DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE
TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR THE PURCHASER, ANY
CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT,
OR THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA
REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY)
TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT
AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF
PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN
ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. THE COMPANY
AND THE PURCHASER HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

 

 
26

--------------------------------------------------------------------------------

 

 

12.9     Survival. The representations and warranties of the parties contained
in this Agreement will survive the date of the Agreement and continue until the
last to occur of: (i) repayment in full of the Note, or (ii) a period of twelve
(12) months after the Closing Date. The agreements and covenants of the parties
contained in this Agreement shall survive the Closing.

 

12.10 Execution. This Agreement may be executed in counterparts, all of which
when taken together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or email attachment, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or email-attached
signature page were an original thereof.

 

12.11     Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

 
27

--------------------------------------------------------------------------------

 

 

12.12     Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party charges or provide such
bond as may be required by a third party in connection with the issuance of such
replacement Securities.

 

12.13     Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchaser
and the Company will be entitled to seek specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

 

12.14 Payment Set Aside. To the extent that the Company makes a payment or
payments to the Purchaser hereunder or the Purchaser enforces or exercises its
rights hereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

12.15 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the Closing Date, each
reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.

 

12.16. Reserved and Authorized Shares. Within 90 days from the date hereof, the
Company shall take such corporate action as necessary as to cause sufficient
number of shares of Common Stock to be authorized and reserved at all times from
that date to permit maximum number of securities issuable upon exercise of the
Warrant. The Company shall use its best efforts to cause a vote of its directors
and stockholders to approve such action.

 

 
28

--------------------------------------------------------------------------------

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 
29

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Convertible Note and
Warrant Purchase Agreement on the date first above written.

 

 

THE COMPANY:

 

        BULOVA TECHNOLOGIES, INC.  

 

 

 

 

 

By:

/s/ Stephen L. Gurba

 

 

 

President and Chief Executive Officer

 

 

 

 

 

          Address:     12645 49th Street North Clearwater, FL 33762     Email:
slgurba@bulovatech.com                 PURCHASER:     RICHARD WELKOWITZ        
  By: /s/ Richard Welkowitz                     Address:                 120
North Pointe Boulevard, Suite 300     Lancaster, PA 17601  

 

 
30

--------------------------------------------------------------------------------

 

 

SCHEDULE 4.6

 

Preferred Shares Authorized - 5,000,000,000 Preferred Shares Outstanding -
4,000,000,000

 

Common Shares Authorized - 500,000,000 Common Shares Outstanding - 62,095,303

 

Warrants Authorized - 109,843,105 Warrants Outstanding - 109,843,105